Hill, C. J.
1. The middleman in an illegal sale of intoxicating liquor, to be free from criminal responsibility, must act solely as agent for the buyer. If he induces the transaction, or acts as agent for both parties, or if he has a profit in the transaction, he is guilty of violating the law. Plummer v. State, 8 Ga. App. 379 (69 S. E. 28); Sessions v. State, 6 Ga. App. 336 (64 S. E. 1101); Cheatwood v. Buchanan, 9 Ga. App. 828 (72 S.E. 284) ; Highsmith v. Waycross, 7 Ga. App. 611 (67 S. E. 677).
2. The evidence clearly showing that the accused was given a dollar for the purpose of buying whisky, and that, in compliance with the request of the person who gave him the dollar, he bought whisky from a third person and paid seventy-five cents for it, but retained for himself twenty-five cents, he was interested in the sale; and this evidence was sufficient to support the verdict of guilty.
3. There being positive and direct evidence that the accused made a profit from an illegal sale of the whisky, there was no error in the refusal of the court to instruct the jury as to the law of circumstantial evidence.

Judgment affirmed.